KRUEGER, Judge.
The conviction is for the offense of unlawfully carrying a pistol. The punishment assessed is a fine of $100.00.
Appellant’s only complaint is that the evidence is insufficient to sustain his conviction, but he has failed to present to this court a statement of the facts adduced at the trial, in the *166absence of which we cannot determine the question presented by him.
Therefore, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.